Exhibit 10.2

Second Amendment to the
APAC Customer Services, Inc.
Second Amended and Restated 1995 Incentive Stock Plan

WHEREAS, APAC Customer Services, Inc. (the “Company”) established and maintains
the APAC Customer Services, Inc. Second Amended and Restated 1995 Incentive
Stock Plan (the “Plan”) and has reserved the authority to amend the Plan;

WHEREAS, the Company previously approved a First Amendment to the Plan and now
desires to further amend the Plan with regard to option grants to non-employee
members of the Board of Directors of the Company (the “Board”).

NOW, THEREFORE, the Plan is hereby amended, effective as of May 16, 2003, in the
following respects:

The first paragraph of section 6 of the Plan is amended to read as follows:

STOCK OPTIONS.  Stock Options will consist of awards from the Company, in the
form of agreements, which will enable the holder to purchase a specific number
of Common Shares, at set terms and at a fixed purchase price.  Stock Options may
be “incentive stock options” within the meaning of Section 422 of the Internal
Revenue Code (“Incentive Stock Options”) or Stock Options which do not
constitute Incentive Stock Options (“Nonqualified Stock Options”).   The
Committee will have the authority to grant to any participant one or more
Incentive Stock Options, Nonqualified Stock Options, or both types of Stock
options (in each case with or without Stock Appreciation Rights).  Option grants
to non-employee Directors (“Director Options”) shall be made in accordance with
the compensation program for non-employee directors as approved by the Board and
in effect from time to time.  Each Stock Option shall be subject to such terms
and conditions consistent with the Plan as the Committee may impose from time to
time, subject to the following limitations:

[REMAINDER OF SECTION 6 UNCHANGED]

*     *     *

IN WITNESS WHEREOF, the duly authorized officer of the Company has executed this
Second Amendment as of the 16th day of  May, 2003.

 

APAC CUSTOMER SERVICES, INC.

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------